DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-25 are pending.

Specification
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b)(I)(C).
The disclosure is objected to because of the following informalities: 
[0020], [0022], [0027]: It is respectfully suggested that “o’clock” not be capitalized, consistent with its current usage.
[0030]: “the smallest droplets . . . are draw upwardly” appears to be a misspelling of “the smallest droplets . . . are drawn upwardly.”
Appropriate correction is required.

Claim Objections
Claims 1-10, 12-22, and 24-25 are objected to because of the following informalities:  
Claim 1: In line 11, Applicant is respectfully advised to remove the pronoun “its” and otherwise amend to improve clarity (e.g., the pipe having an open portion extending along substantially an entire length of the pipe that is disposed . . . ). In addition, in line 17, Applicant is respectfully advised to fully recite, “interconnecting the outer channel and the inner channel
Claims 2-10, 12-15, 18-22, and 24-25: Applicant is respectfully advised to provide a comma to set off the preamble. See claims 11, 17, and 23.

Claim 12: Applicant is respectfully advised to amend the claim to correct subject/verb agreement and to recite the full names of claim elements, e.g., “wherein at least a portion of each of the inner channel and the outer channels in a substantially vertical direction.”
Claim 14: Applicant is respectfully advised to delete “also” since it is unclear what “also” references.
Claim 16: In line 2, Applicant is respectfully advised to recite “defined by exterior walls and having a width, the exterior walls including” since the claim recites another wall that is not an exterior wall. In line 11, Applicant is respectfully advised to remove the pronoun “its” and otherwise amend to improve clarity (e.g., the pipe having an open portion extending along substantially an entire length of the pipe that is disposed . . . ). In line 16, Applicant is respectfully advised to fully recite, “connecting the inner channel and the outer channeland that causes” to achieve the parallel construction of the clause that appears to have been intended. 
Claim 25: Applicant is respectfully advised to delete “also” since it is unclear what “also” references.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The term "about" in line 7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination only, the claim will be interpreted as though “about” were deleted.
Claims 2-15 and 25 are rejected because of their dependence on claim 1.
Claim 7: The claim recites, “wherein the open portion of the pipe is disposed between about 9 O’clock and 12 O’clock.” This limitation is unclear because it does not specify how the stated times correspond with the pipe. For example, the claim does not specify the perspective on the pipe required to map the locations suggested by the claim. In addition, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only and in view of Figs. 1 and 2, the claim will be interpreted as “wherein the open portion of the pipe is disposed on a circumferential wall of the pipe between  when the pipe is viewed end on from the first end of the pipe.”
Claim 9: The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 16 is rejected upon the same basis as claim 7. In addition, claim 16, in lines 4-6, recites, “the inner channel defined between an inner wall with a downwardly-extending portion and a curved portion having a wall radius with a wall axis of curvature.” It is unclear how a channel can be defined between the two portions of said inner wall. For the purposes of examination only, and in view of claim 1 and Fig. 2, this clause will be interpreted as “the inner channel defined between an exterior wall and an inner wall with a downwardly-extending portion and a curved portion having a wall radius with a wall axis of curvature.” In lines 13-14, the claim recites “an outer channel defined between the inner wall and another of the exterior walls.” This limitations is unclear because it is unclear what is referenced by “another.” For the purposes of examination only, this limitation will be interpreted as “an outer channel defined between the inner wall and one of the exterior walls.”
Claims 17-24 are rejected because of their dependence on claim 16.
Claim 17: The claim recites the limitation "the air discharge" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this limitation will be interpreted as “an air discharge.” 
Claim 21 is rejected upon the same basis as claim 7.
Claim 22: The term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination only, the claim will be interpreted as though “about” were deleted. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leatham et al. (US 3,271,117) discloses a structure for achieving violent intermixing at an upper lip 16C (i.e., an aperture) (Fig. 2; col. 5, lines 12-13) at a zone 23 (col. 3, line 51) within a shell 16 having a tubular portion 16B (i.e., an inner wall with a downwardly-extending portion) (col. 5, lines 10-14).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-25. The concept of a plenum separator comprising a plenum defined by exterior walls and having a width, the walls including a top wall with an opening therein; an inner channel disposed below the opening, the inner channel defined between an exterior wall and an inner wall with a downwardly-extending portion and a curved portion having a wall radius with a wall axis of curvature, the curved portion of the inner wall terminating in a substantially horizontal wall edge; a central pipe disposed above the wall edge, the central pipe having a pipe radius that is smaller than the wall radius, the pipe having an open portion extending substantially its entire length, the pipe being closed at a first end and open at a second end; an outer channel defined between the inner wall and another exterior wall; an aperture disposed in an upper portion of the inner wall, partially connecting the inner channel and the outer channel; and a blower that draws gas from the second end of the pipe, causes a gas/particulate mixture to be drawn into the opening, through the inner channel, and through the aperture to recirculate the gas/particulate mixture (claims 1 and 16) is considered to define patentable subject matter over the prior art.
Walker (US 5,479,907), which discloses an air-oil separator (col. 1, lines 7-8) having an annular housing 22 with an outer wall 24 (Fig. 1; col. 4, line 6) (i.e., a plenum separator; an exterior wall), the separator comprising a channel 26 along a central axis 28 (Fig. 1; col. 4, lines 10-11) (i.e., a central pipe), a secondary inlet port 42 (col. 4, line 41 ) (i.e., an opening), a first fluid flow passageway 58 (Fig. 2; col. 6, lines 63-64) (i.e., an inner channel), a baffle edge 80 (col. 7, line 3) (i.e., a wall edge), a secondary outlet 46 at a cut-out section 66 (col. 5, lines 62-63) (i.e., an open portion extending along a length of the pipe), and a second fluid flow passageway 82 (col. 7, line 8) (i.e., an outer channel defined between the inner wall and another exterior wall). However, Walker does not teach or suggest the configuration of the claimed invention (i.e., the shape of the inner wall, the inner channel defined by an exterior wall, the closed first end and open second end), or an aperture in  an upper portion of an inner wall. 
Huang (US 2014/0250625 A1) discloses a particulate collector (Abstract; Fig. 3) comprising a gap 21 (i.e., an aperture) ([0031]) that generates a venturi effect to cause a recirculation flow of gas 19 to be induced out of chamber 13 (i.e., in a wall opposite a wall edge) ([0034]). However, there is no suggestion that such a gap or aperture should be provided to a device such as the one taught by Walker, and it is unclear how such a feature could be implemented in the teachings of Walker.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772